West, J.,
dissenting:
I cannot concur in the majority opinion in this ease.
The judgment of the trial court is reversed solely because the trial judge asked the witness, Ida Mazer, these questions:
“Q. Wasn’t your mother in this court all day yesterday at the trial of Sherman? A. Yes, sir.
“Q. Didn’t she go oh the bond of Sherman, who was •convicted in this court last night? A. Yes.”
Testifying for the defendant, this witness had just stated that her mother was sick at times and that her father, the defendant, gave her whiskey to relieve her sickness. The condition of his wife’s health being thus put in issue, the defendant cannot complain of a question which elicited the fact that she was well enough to be in court all day the day before the trial.
The credibility of defendant’s witness, Ida Mazer, and the weight of her testimony were questions for the jury. They were to consider her interest, her prejudices, her bias, if any. Her home environment would tend to shed light upon these questions. The fact that her mother, in charge of her home, was a woman who sat in court all day the day before, watching the trial of a party charged with violating the prohibition law, and signed his bond as surety when he was convicted, was a circumstance, though small, which the- jury might properly consider along with all the other facts and circumstances of the case, in determining the weight to be given to the testimony of the witness.
*657It is conceded by tbe opinion that the judge bas the right to propound questions to a witness, either on his - examination in chief, or on his cross-examination, for the purpose of eliciting evidence which has not been otherwise brought out.
The trial judge has not, by words or conduct, expressed any opinion, either upon the credibility of the witness or the weight of her testimony, and this court should not reverse the judgment on that ground unless it plainly appears that he has.
I cannot agree with the majority that the questions asked the witness were irrelevant to the issue; but, if they were, the error was de minimis and was not prejudicial.
I think the judgment should be affirmed.